Citation Nr: 1008608	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to special monthly pension by reason of 
needing regular aid and attendance. 

2.  Entitlement to special monthly pension under 38 U.S.C.A. 
§ 1513(a) and § 1521(e).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; is a patient in a nursing 
home because of mental or physical incapacity; or has a 
factual need for aid and attendance demonstrated by an 
inability to dress or undress, keep ordinarily clean and 
presentable, feed himself, attend to the wants of nature, 
make necessary adjustments to any special prosthetic or 
orthopedic appliances, or protect himself from the hazards 
and dangers of his daily environment.  The Veteran is not 
bedridden.

2.  The Veteran is 65 years or older and has a disability 
that is rated at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly pension, by 
reason of being in need of regular aid and attendance, have 
not been met.  38 U.S.C.A. §§ 1521(d), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.314, 3.321, 3.351, 3.352 
(2009).

2.  The criteria for an award of special monthly pension, by 
reason of being age 65 or over and having a disability rated 
at 60 percent or more, have been met.  38 U.S.C.A. §§ 
1513(a), 1521(e), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.314, 3.321, 3.351, 3.352, Part 4 (2009); Hartness v. 
Nicholson, 20 Vet App 216, 220-222 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that he is 
entitled to special monthly pension.  Initially, the Board 
notes that VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a 
September 2008 letter, VA informed the Veteran of the 
evidence VA had received to date, the evidence VA was 
responsible for obtaining, how the Veteran could help VA 
going forward, and what the evidence must show to support his 
claim.  In a September 2009 letter, the Veteran was informed 
about how effective dates and disability ratings are 
assigned.  Although the AOJ did not subsequently readjudicate 
the claim by issuing a supplemental statement of the case 
(SSOC), there is no indication that the Veteran was 
prejudiced by this oversight.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by a subsequent readjudication, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect); Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) 
(only prejudicial notice errors merit remand).

The Board notes that the record contains evidence in Spanish 
that has not been translated.  The most recent untranslated 
Spanish evidence is dated 1984.  The Veteran filed his claim 
for special monthly compensation in 2008.  As a general rule, 
documents in the claims folder must be translated to English.  
However, because claims for special monthly compensation are 
based on the Veteran's current level of disability, the Board 
finds that there is no possibility of prejudice to the 
Veteran in not translating records dated 1984 and older, as 
none of those records could form a basis on which the Veteran 
could prevail here.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

Here, the RO obtained all pertinent VA treatment records.  
The Veteran did not indicate the existence of any relevant 
private medical records.  The Veteran underwent a VA 
examination in October 2008.  VA-provided medical 
examinations must be legally "adequate."  Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  To that end, 
examinations must be both "thorough and contemporaneous."  
Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995); accord 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  A 
thorough examination "must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  In other words, it must provide "sufficient 
detail" to enable the Board to make a "fully informed 
evaluation."  Id.

The Veteran does not allege that the VA examination was 
inadequate.  The examiner reviewed the Veteran's medical 
records, asked appropriate questions of the Veteran, and made 
sufficiently detailed notes to permit the Board to make a 
decision on the claim.  In short, the examination was 
adequate.

The Board finds that VA has fulfilled its duty to assist in 
every respect.


II.  Special Monthly Pension

A veteran entitled to nonservice-connected disability pension 
may be entitled to increased pension benefits (special 
monthly pension or SMP) if (1) he needs regular aid and 
attendance; (2) he has a single permanent disability rated 
100 percent disabling and either has additional disability or 
disabilities ratable at 60 percent or more or is permanently 
housebound by reason of disability or disabilities; or (3) he 
is at least 65 years old and either is permanently housebound 
or has at least one disability rated at 60 percent or more.  
38 U.S.C.A. §§ 1513, 1521(d), (e); 38 C.F.R. §§ 3.314(b)(3); 
3.351; Hartness v. Nicholson, 20 Vet App 216, 220-222 (2006).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  Under 38 C.F.R. § 3.351(b).  A 
Veteran is considered in need of regular aid and attendance 
if (1) he is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) he 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) he otherwise establishes a factual need 
for aid and attendance.  38 C.F.R. § 3.351(c).

The criteria for establishing a factual need for aid and 
attendance include the veteran's inability to dress, undress, 
keep ordinarily clean and presentable, feed himself, attend 
to the wants of nature, and make necessary adjustments to any 
special prosthetic or orthopedic appliances; and whether the 
veteran suffers from either physical or mental incapacity 
that requires care or assistance on a regular basis to 
protect him against the hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a).  A veteran need not 
establish that all of the above criteria exist before a 
favorable rating may be made, but he must show that "at 
least one of the enumerated factors [is] present."  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

Further, the particular personal functions which the veteran 
is unable to perform are considered in connection with his 
condition as a whole.  The evidence need only establish that 
the veteran is so helpless as to need regular (as opposed to 
constant) aid and attendance.  Determinations that the 
veteran is so helpless as to need regular aid and attendance 
may not be based solely upon an opinion that his condition 
requires him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a).

A bedridden individual is considered in need of aid and 
attendance.  Bedridden is defined as a condition that, from 
its essential character, actually requires that the claimant 
remain in bed.  The fact that a veteran has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).  The 
performance of the necessary aid and attendance service by a 
relative of the veteran or other member of his household will 
not prevent the granting of the additional allowance.  38 
C.F.R. § 3.352(c).

If a veteran does not qualify for increased pension benefits 
by reason of needing aid and attendance, he may qualify for 
increased pension benefits if he has a single permanent 
disability rated 100 percent disabling under the rating 
schedule (not including total ratings for pension under 38 
C.F.R. § 4.17), and has either additional disability or 
disabilities independently ratable at 60 percent or more, or 
is permanently housebound by reason of his disability or 
disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. §§ 
3.314(b)(3); 3.351(d).  These criteria, however, are relaxed 
if the veteran is 65 years of age or older.  Specifically, if 
the veteran is at least 65 years old, the veteran need not 
have a single disability rated 100 percent disabling.  
Rather, increased pension benefits are awarded where, in 
addition to the age criteria, the veteran is permanently 
housebound or has at least one disability rated at 60 percent 
or more.  Hartness v. Nicholson, 20 Vet App 216, 220-222 
(2006) (interpreting the interplay between 38 U.S.C.A. § 
1513(a) and 38 U.S.C.A. § 1521).

A veteran is permanently housebound when he is 
"substantially confined" to his house (ward or clinical 
areas, if institutionalized) or immediate premises due to 
disability or disabilities, and it is reasonably certain that 
the disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 
C.F.R. § 3.351(d)(2).

In the instant case, in February 1972, the RO granted pension 
benefits based on the debilitating affects of chronic brain 
syndrome associated with brain trauma.  The RO rated that 
disability as 100 percent disabling.  The Veteran submitted a 
claim for special monthly pension in August 2008.

In October 2008, the Veteran underwent a VA examination.  The 
examiner noted that the Veteran had been treated at VA 
facilities for hypertension NOS, dementia, asthma, 
hypothyroidism, right inguinal hernia, hydrocele, left heart 
failure, left nephrolithiasis, bilateral hydronephrosis and 
hydrourethers, constipation, benign hypertrophy of the 
prostate with urinary obstruction, backache, bronchitis, 
colonic diverticulosis, herpes, cellulitis and abscess of 
finger, and vitamin B12 deficiency.

The examiner noted that the Veteran was not permanently 
bedridden and was not then hospitalized.  The Veteran 
traveled to the examination alone, via public transportation.  
He arrived at the examination in a wheelchair, but stated 
that he was capable of walking up to a few hundred yards with 
the assistance of a cane (he required a cane to walk any 
distance).  He reported that he lived alone in a one-story 
house and that he prepared his own meals other than lunch, 
which social services delivered.  He also reported that the 
government sent a person to help with household duties, 
presumably on a regular basis.

The Veteran reported mild, occasional memory loss; dizziness 
less than once a week; and imbalance that affected his 
ability to ambulate less than once a week.  He reported that 
he was able to perform all self-care functions.  The examiner 
noted that there were no other body parts or system 
impairments that affected the Veteran's ability to protect 
himself from his daily environment.  The examiner noted that 
the Veteran was unrestricted in his ability to leave the 
home.

The examiner diagnosed the Veteran with status post hand 
abscess drainage and cellulitis, hypothyroidism, asthma, 
right inguinal hernia, high blood pressure, colon 
diverticulosis, osteoarthritis, and left heart failure.  
There was no limitation of motion or deformity of the 
cervical or thoracolumbar spine, and the function of the 
upper and lower extremities was normal.  The examiner 
believed the Veteran's functional impairments were permanent.

In a statement submitted to the Board in May 2009, the 
Veteran asserted that he was constantly in need of help from 
another person to attend to all of his needs of daily living.

The Board has reviewed all the evidence and finds that the 
Veteran is entitled to special monthly pension because he is 
at least 65 years old and has at least one disability rated 
at 60 percent or more.  See Hartness, 20 Vet App at 220-222.  
Service records confirm that the Veteran was born in May 
1930, meaning he is now 79 years old.  Further, as discussed 
above, the Veteran has a nonservice-connected disability that 
is rated at 60 percent or more-namely, chronic brain 
syndrome associated with brain trauma, which is rated at 100 
percent.  Accordingly, the Veteran is entitled to increased 
pension benefits under 38 U.S.C.A. § 1513(a) and § 1521(e). 

The Board also finds, however, that the Veteran does not need 
regular aid and attendance, as that term is defined by 
regulation.  The Veteran is not blind or nearly blind; he is 
not a patient in a nursing home; and the evidence does not 
establish a factual need for aid and attendance.  
Specifically, the Veteran is not bedridden; nor is he unable 
to dress or undress, keep ordinarily clean and presentable, 
feed himself, attend to the wants of nature, or make 
necessary adjustments to any special prosthetic or orthopedic 
appliances.  Furthermore, the examination of October 2008 did 
not find that the Veteran suffers from either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect him against the hazards or dangers 
incident to his daily environment.  In short, the evidence 
does not support any of the criteria for recognizing a need 
for regular aid and attendance.

In arriving at these conclusions, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to special monthly pension, by reason of needing 
regular aid and attendance, is denied.

Entitlement to special monthly pension under 38 U.S.C.A. § 
1513(a) and § 1521(e) is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


